Dismissed and Memorandum Opinion filed June 2, 2005








Dismissed and Memorandum Opinion filed June 2, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00415-CR

 
____________
 
VICTOR ANTHONY
PROVOST, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
212th District Court
Galveston County, Texas
Trial Court Cause No.
03CR2234
 

 
M E M O R A N D U M   O P I N I O N
Appellant was convicted of the offense of possession of
cocaine and sentenced to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice on March 21, 2005.  Appellant=s notice of appeal was also filed
March 21, 2005.  A timely motion for new
trial was then filed.  
On May 6, 2005, the trial court granted appellant=s motion for new trial.  Thus, this appeal has been rendered
moot.  




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 2, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).